Citation Nr: 1338736	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  12-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service-connection for an acquired psychiatric disorder, to include anxiety disorder.


REPRESENTATION

Appellant represented by:	James Brakewood, Jr., Agent with Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from September 1973 to December 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for an acquired psychiatric condition.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of entitlement to service connection for an acquired psychiatric disorder.  In this case, the claims file does not include a medical opinion addressing whether the claimed acquired psychiatric disorder is related to service.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A.          § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2013); Ascherl v. Brown,        4 Vet. App. 371, 377 (1993).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  McLendon v. Nicholson, 20 Vet App. 79, 83 (2006); 38 C.F.R.                   § 3.159(c)(4)(i).

With respect to a current disorder, VA treatment records show the Veteran was prescribed Lorazepam for nervousness in August 2007 and assessed in March 2009 as having an anxiety disorder.  A March 2012 treatment note shows the Veteran's prescription for Lorazepam was refilled due to insomnia and anxiety.

Concerning the question of in-service disease, injury, or event for the claimed acquired psychiatric disorder, the Veteran reported while serving on guard duty in Japan and in the Korea Demilitarized Zone (DMZ) he "felt threatened and in fear for his life due to the constant threat of violence and possible war."  He reported being "jumpy and edgy," avoiding crowds, and having nightmares.  

Regarding the factor of a relationship between the current disability and service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki,    601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

With respect to the factor of a nexus between service and the claimed acquired psychiatric disorder, this case presents a certain medical question that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  This question concerns the relationship, if any, between the claimed acquired psychiatric condition diagnosed in March 2009 and active service, in particular the Veteran's lay statements regarding guard duty in the DMZ.  This question should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3159(c)(4).  The Board notes that the evidence of record, to include VA treatment records, does not provide an etiology opinion addressing the question of the relationship between the claimed acquired psychiatric condition and active service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent, outstanding VA treatment records and associate them with the record.

2.  Refer the case for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability diagnosed, to include anxiety disorder.  The claims file, along with a copy of this REMAND, must be made available to the examiner for review.  The examiner must review the entire claims file.

Then, the VA examiner should provide an opinion as to whether, based on the available evidence of record, it is at least as likely as not that any psychiatric disability diagnosed, to include anxiety disorder, was incurred in or is otherwise related to service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.  The examiner should specifically address the Veteran's lay statements.
3.  After all development has been completed, review the case again based on the additional evidence. If the benefit sought is not granted, furnish the Veteran with a Supplemental Statement of the Case, and give the Veteran and his representative a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


